DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 9-10, filed on 03/02/2021, with respect to Claims 1 and 11 have been fully considered and are persuasive.  The 103 rejections of claims 1 and 11 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Christenson on 03/17/2021.

The application has been amended as follows: 



IN THE CLAIMS

Claim 1 (Currently amended): A process fluid temperature measurement system comprising: a thermally-insulative collar configured to couple to a process fluid conduit wall; a thermowell configured to couple to the thermally-insulative collar and extend through the process fluid conduit wall; a temperature sensor assembly disposed within the thermowell, the temperature sensitive assembly including: a first temperature sensitive element, disposed within the thermowell, spaced from a wall of the thermowell; a second temperature sensitive element, disposed within the thermowell and contacting a distal end of the thermowell, spaced apart from the first temperature sensitive element along a spacer having a known thermal conductivity and formed of a powder; and transmitter circuitry including: measurement circuitry coupled to the first and second temperature sensitive elements; communication circuitry configured to communicate in accordance with a process communication protocol; and a microprocessor coupled to the measurement circuitry and the communication circuitry, the microprocessor being configured to calculate first and second temperature values based on signals from the first and second temperature sensitive elements, perform a heat flux calculation using the first and second temperature values and the known thermal conductivity of the spacer, and provide a process fluid temperature output in accordance with the process communication protocol using the communication circuitry, the process fluid temperature output being based on the heat flux and the first and second temperatures.


Reasons for Allowance
Claims 1-4, 6, 9, 11 and 13-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 


Regarding claim 1, Bernhard et al. (EP 1079219; “Bernhard”; English
machine translation previously provided by the Examiner) teaches, in the embodiment of Figure 2, a process fluid temperature measurement system (Figure 2) comprising: a process fluid conduit wall (wall of pipe 3; Figure 2); a thermowell (1; Figure 2) configured to couple to the process fluid conduit wall (See Figure 2) and extend through the process fluid conduit wall (element 1 extends through and inside of pipe 3; See Figure 2); a temperature sensor assembly (10.1 -10.n; See Figure 2) disposed within the thermowell (1; See Figure 1), the temperature sensitive assembly (10.1 -10.n; See Figure 2) including; a first temperature sensitive element (10.n; See Figure 2), disposed within the thermowell (See Figure 2), spaced from a wall of the thermowell (element 10.n is spaced from an internal wall of thermowell 1; Figure 2); a second temperature sensitive element (10.1; See Figure 2), disposed within the thermowell (element 10.1 is disposed within thermowell 1; See Figure 2) and contacting a distal end of the thermowell (the distal end of thermowell 1 is where the element 10.1; therefore, the element 10.1 contacts the distal end of the thermowell; See Figure 2), spaced apart from the first temperature sensitive element (sensor 10.1 is spaced in a vertical direction from sensor 10.n; See Figure 2) and a process fluid (medium 2; Figure 2).

Nimberger et al. (US 20050038172; “Nimberger”)teaches a thermally-insulative collar (sleeve 70D is made of plastic and is used for thermal isolation; Figure 6; [0058]) configured to couple to the conduit wall (sleeve 70D is coupled to 10D and 24D through the interface of 63D; Figure 6), and the thermowell (36D; Figure 6) configured to be coupled to the thermally- insulative collar (See Figure 6; 70D).

Funahashi et al. (US 20160097684; “Funahashi”)teaches the control circuitry (14 and 14c; Figure 5; [0039- 0040]) configured to communicate in accordance with a process communication protocol ([0039-0040]; wireless communication); and provide the temperature output ([0039-0040]) in accordance with the process communication protocol ([0039-0040]; wireless communication) using the communication circuitry (14 and 14c; Figure 5; [0039-0040]).

Pustell (US 4,467,134) teaches the spacer (15; Figure 1) formed of a powder (magnesium oxide powder; Column 3, Lines 41-47).

Carter et al. (GB 2500034) teaches a second temperature sensitive element (element 44 of Figure 2 contains sensor 24 of Figure 1) spaced apart from the first temperature sensitive element (element 44 of Figure 2 contains sensor 26 of Figure 1) along a spacer (element 44 of Figure 2 contains spacer 28 of Figure 1; Figure 1; Page 13, Lines 5-10) having a known thermal conductivity (Page 13, Lines 5-10); and transmitter circuitry (52; Figure 2) including: measurement circuitry (portion of the 
However, Carter uses the temperature measurements from the first and second temperature elements along with the thermal conductivity of a spacer to determine heat flux calculation.  However, the heat flux calculation is that of a non-intrusive system that is in a steady state with no temperature fluctuations.  The steady state of Carter is not present in the dynamic flowing system of Bernhard or the other systems.  Therefore, the heat flux calculation of a steady state system which is not intrusive to the conduit wall taught by Carter cannot be implemented to the dynamic state system of Bernhard which is intrusive to the conduit wall with the thermowell.  The combination of Carter and Bernhard would lead to an erroneous heat flux calculation for the system of Bernhard.

In claim 1, the specific limitations of "perform a heat flux calculation using the first and second temperature values and the known thermal conductivity of the spacer; the process fluid temperature output being based on the heat flux and the first and second temperatures" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-4, 6 and 9 are also allowed for depending on claim 1.



Regarding claim 11, Bernhard teaches a method of detecting process fluid temperature ([0001]) within a conduit (3; Figure 2), the method comprising: a wall 

Nimberger teaches coupling a thermally-insulative collar (sleeve 70D is made of plastic and is used for thermal isolation; Figure 6; [0058]) to a wall of the conduit (sleeve 70D is coupled to 10D and 24D through the interface of 63D; Figure 6); coupling the thermowell (36D; Figure 6) to the thermally-insulative collar (See Figure 6; 70D).

Funahashi teaches providing the temperature output ([0039-0040]) in accordance with a process communication protocol ([0039-0040]; wireless communication).



Carter teaches sensing the first temperature (the temperature value is obtained based on the output signal from the sensor 26; Page 2, Lines 14-22 and Page 3, Lines 15-18) using measurement circuitry (portion of the processor 52 that determines the first and second temperature elements from the signals outputted by the sensors 24 and 26; See Figures 1-2; Page 13, Lines 11-19 and Page 12, Lines 5-13) of a process fluid temperature transmitter (52; Figure 2), sensing the second temperature (the temperature value is obtained based on the output signal from the sensor 24; Page 2, Lines 14-22 and Page 3, Lines 15-18) using the measurement circuitry (portion of the processor 52 that determines the first and second temperature elements from the signals outputted by the sensors 24 and 26; See Figures 1-2; Page 13, Lines 11-19 and Page 12, Lines 5-13) of the process fluid temperature transmitter (52; Figure 2), the second temperature sensitive element (element 44 of Figure 2 contains sensor 24 of Figure 1) being spaced apart from the first temperature sensitive element (element 44 of Figure 2 contains sensor 26 of Figure 1) by a spacer (element 44 of Figure 2 contains spacer 28 of Figure 1; Figure 1; Page 13, Lines 5-10) having a known thermal conductivity (Page 13, Lines 5-10); and calculating, using a microprocessor (52; Figure 2) of the process fluid temperature transmitter (52; Figure 2), a heat flux (Page 3, Lines 15-18) using the first and second sensed temperatures and known thermal conductivity (processor 52 will calculate the water temperature using first and second temperature values θ1 and θ2 and the thermal conductivity of the spacer Um through the use of the 

However, Carter uses the temperature measurements from the first and second temperature elements along with the thermal conductivity of a spacer to determine heat flux calculation.  However, the heat flux calculation is that of a non-intrusive system that is in a steady state with no temperature fluctuations.  The steady state of Carter is not present in the dynamic flowing system of Bernhard or the other systems.  Therefore, the heat flux calculation of a steady state system which is not intrusive to the conduit wall taught by Carter cannot be implemented to the dynamic state system of Bernhard which is intrusive to the conduit wall with the thermowell.  The combination of Carter and Bernhard would lead to an erroneous heat flux calculation for the system of Bernhard.

In claim 11, the specific limitations of "calculating a heat flux using the first and second sensed temperatures and known thermal conductivity" and “the process fluid temperature output being based on the heat flux and the first and second sensed temperatures” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 13-16 are also allowed for depending on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/ANTHONY W MEGNA FUENTES/             Examiner, Art Unit 2856